



Exhibit 10.5








LEVI STRAUSS & CO.
SEVERANCE PLAN FOR THE WORLDWIDE LEADERSHIP TEAM







--------------------------------------------------------------------------------







TABLE OF CONTENTS


 
 
Page
1.
Definitions
2
2.
Eligibility for Severance Payments and Severance Benefits
6
3.
Amount and Form of Severance Payments and Severance Benefits
6
4.
Administration
12
5.
Amendment or Termination
12
6.
Claims Procedure
12
7.
Source of Payments.
13
8.
Inalienability
14
9.
Recovery of Payments Made by Mistake
14
10.
No Enlargement of Employment Rights
14
11.
Applicable Law
14
12.
Severability
14
13.
Execution
15






--------------------------------------------------------------------------------





LEVI STRAUSS & CO.
SEVERANCE PLAN FOR THE WORLDWIDE LEADERSHIP TEAM


Introduction. Levi Strauss & Co. (the “Company”) hereby establishes the Levi
Strauss & Co. Severance Plan (the “Plan”) for the benefit of eligible members of
the Worldwide Leadership Team (“WLT Member”) of the Company. The Plan implements
the severance terms approved by the Company’s Board of Directors (the “Board”)
effective March 1, 2017.
The purpose of the Plan is to provide an eligible WLT Member with Severance
Payments and Severance Benefits in the event the WLT Member’s employment is
terminated under circumstances entitling the WLT Member to Severance Payments
and Severance Benefits, as determined in the sole discretion of the Company. The
Plan is an unfunded welfare benefit plan for purposes of ERISA, a severance pay
plan within the meaning of United States Department of Labor Regulation Section
2510.3-2(b) and an involuntary separation pay plan within the meaning of
Treasury Regulation Section 1.409A-1(b)(9). Except as set forth herein, this
Plan supersedes all prior policies and practices of the Company with respect to
severance, separation pay and separation benefits for WLT Members whose
employment is terminated on or after March 1, 2017. Except as set forth herein,
this Plan is the only severance program for such WLT Members and specifically
supersedes the Levi Strauss & Co, Executive Severance Plan with respect to WLT
Members.
1.    Definitions.
1.1.     “Cause” means that the WLT Member has:
(a)committed any willful, intentional or grossly negligent act materially
injuring the interest, business or reputation of the Company or an affiliate of
the Company;
(b)engaged in any willful misconduct, including insubordination, in respect of
his or her duties or obligations to the Company or an affiliate of the Company;
(c)violated or failed to comply in any material respect with the Company’s or
any affiliate of the Company’s published rules, regulations or policies
(including, without limitation, the Company’s Worldwide Code of Business
Conduct), as in effect from time to time;
(d)committed a felony or misdemeanor involving moral turpitude, fraud, theft or
dishonesty (including entry of a nolo contendere plea resulting in conviction of
a felony or misdemeanor involving moral turpitude, fraud, theft or dishonesty);
(e)misappropriated or embezzled any property of the Company or an affiliate of
the Company (whether or not a misdemeanor or felony);
(f)failed, neglected or refused to perform the employment duties, as applicable,
related to his or her position as from time to time assigned to him or her
(including, without limitation, the WLT Member’s inability to perform such
duties as a result of alcohol or drug abuse, chronic alcoholism or drug
addiction); or
(g)breached any applicable employment agreement.





--------------------------------------------------------------------------------





For purposes of this Section 1.1, “willful” means an act or omission in bad
faith and without reasonable belief that such act or omission was in, or not
opposed to, the best interests of the Company.
1.2.     “Change in Control” means:
(a)    Any person (as that term is used in Sections 13(d) and Section 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) is or
becomes a beneficial owner or acquires, or has acquired beneficial ownership (as
that term is used in Section 13(d) of the Exchange Act, and the rules and
regulations promulgated thereunder), of more than 50% (except with respect to an
acquisition by the existing stockholders of the Company as of March 1, 2017 as
“Permitted Transfers” under Section 2.2 (other than Section 2.2(a)(iv), (v) or
(x), or Section 2.2(a)(vii) insofar as to a stockholder thereunder is described
in any of Section 2.2(a)(iv), (v) or (x), or Section 2.2(a)(viii) insofar as a
partner thereunder is described in any of 2.2(a)(iv), (v), or (x)) of the
Stockholders Agreement among the existing stockholders dated as of April 15,
1996) of the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors (“Voting Securities”) of
the Company, excluding, however, any acquisition of Voting Securities: (i)
directly from the Company, other than an acquisition by virtue of the exercise
of a conversion privilege unless the security being so converted was itself
acquired directly from the Company, (ii) by the Company or a subsidiary of the
Company, (iii) by an employee benefit plan (or related trust) sponsored or
maintained by the Company or entity controlled by the Company, or (iv) pursuant
to a transaction that complies with clauses (i), (ii) and (iii) of paragraph (c)
below; or
(b)    Individuals who, as of March 1, 2017, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any individual becoming a director subsequent to March 1,
2017 whose election, or nomination for election by the Company’s stockholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election or removal of the directors of the
Company or other actual or threatened solicitation of proxies or consents by or
on behalf of a person other than the Board; or
(c)    The Company shall be merged or consolidated with, or, in any transaction
or series of transactions, substantially all of the business or assets of the
Company shall be sold or otherwise acquired by, another corporation or entity
unless, as a result thereof, (i) the stockholders of the Company immediately
prior thereto shall beneficially own, directly or indirectly, at least 60% of
the combined Voting Securities of the surviving, resulting or transferee
corporation or entity (including, without limitation, a corporation that as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) (“Newco”)
immediately thereafter in substantially the same proportions as their ownership
immediately prior to such corporate transaction, (ii) no person beneficially
owns (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act,
and the rules and regulations promulgated thereunder), directly or indirectly,
30% or more, of the combined Voting Securities of Newco immediately after such
corporate transaction except to the extent that such ownership of the Company
existed





--------------------------------------------------------------------------------





prior to such corporate transaction and (iii) more than 50% of the members of
the Board of Directors of Newco shall be Incumbent Directors; or
(d)    The stockholders of the Company approve a complete liquidation or
dissolution of the Company.
Provided, however, that to the extent necessary to avoid taxation under Code
Section 409A, a “Change in Control” shall not be deemed to occur unless the
transaction or transactions satisfy Treasury Regulation Section 1.409A-3(i)(5).
For the avoidance of doubt, the consummation of an initial public offering of
the Company’s common stock shall not constitute a “Change in Control”.
1.3.     “Company” means Levi Strauss & Co.
1.4.     “Compensation” means:
(a) For purposes of determining an eligible WLT Member’s Severance Pay under
Section 3.1(a), the WLT Member’s annual base salary rate in effect on his or her
Termination Date divided by fifty-two (52).
Compensation = annual base salary
52
(b) For purposes of determining an eligible WLT Member’s Severance Pay under
Section 3.1(b), (i) the sum of the WLT Member’s (A) annual base salary rate in
effect on his or her Termination Date, plus (B) target bonus amount under the
Annual Incentive Plan (“AIP”) for the fiscal year in which the WLT Member’s
termination is announced (ii) divided by fifty-two (52).


Compensation = annual base salary + AIP target bonus for the fiscal year in
which the termination is announced
52
Compensation is solely used for purposes of determining an eligible WLT Member’s
Severance Pay under the Plan.
1.5     “Employee” means a common-law employee of the Company on the Home Office
Payroll, including an employee classified by the Company as a U.S. expatriate
employee, who is not subject to the overtime provisions of the Fair Labor
Standards Act, and who is a Home Office Payroll employee, and who has not signed
an agreement that he or she is not entitled to benefits from the Company. An
Employee does not include any person who is designated by the Company as an
independent contractor or an employee of a third party (including, but not
limited, to a “leased employee,” within the meaning of Section 414(n) of the
Internal Revenue Code of 1986, as amended (the “Code”)), or any individual who
has entered into an independent contractor or consultant agreement with the
Company. Individuals not treated as Employees by the Company on its payroll
records are excluded from Plan participation even if a court or administrative
agency determines that such individuals are Employees.
1.6.     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
1.7.     “Good Reason” means a material negative change in the employment
relationship without the WLT Member’s prior written consent, as evidenced by the
occurrence of any of the





--------------------------------------------------------------------------------





following: (i) a material diminution in the WLT Member’s duties,
responsibilities or authority; (ii) material reduction of WLT Member’s base
salary except for across‑the‑board changes for senior executives of the Company;
(iii) the mandatory relocation of the WLT Member’s principal business location
to an office more than fifty (50) miles from the WLT Member’s primary residence;
or (v) material breach by the Company of any applicable employment agreement.
For each event described above in this Section 1.7, the WLT Member must notify
the Company within ninety (90) days of the occurrence of the event and the
Company shall have thirty (30) days after receiving such notice in which to
cure. If the Company fails to cure, the WLT Member’s voluntary termination shall
not be considered to be for Good Reason for purposes of this Plan unless the WLT
Member voluntarily terminates employment not later than thirty (30) days after
the expiration of the cure period.
1.8.     “General Release Agreement” means a legally binding document, in a form
acceptable to the Company, in which an Employee waives any and all claims
against the Company (as defined in the General Release Agreement) related to his
or her employment or separation from employment. Whether or not a WLT Member
chooses to sign the General Release Agreement is completely at his or her
discretion.
1.9.    “Plan” means the Levi Strauss & Co. Severance Plan for WLT Members, as
set forth in this instrument and as hereafter amended.
1.10.    “Severance Benefits” means the severance benefits provided to a WLT
Member pursuant to Section 3.2 on account of his or her termination from the
Company.
1.11.    “Severance Payment(s)” or “Severance Pay” means the payments to an
eligible WLT Member pursuant to Section 3.1 on account of his or her termination
from the Company.
1.12.    “Termination Date” means the WLT Member’s final day of employment with
the Company which date, in the case of the WLT Member’s involuntary termination,
shall be communicated by the Company to the WLT Member; provided, however, that
to the extent necessary to avoid taxation under Code Section 409A, a WLT
Member’s Termination Date shall be the date the WLT members experiences a
“separation from service” within the meaning of Code Section 409A and the
Treasury Regulations thereunder.
1.13.    “WLT Member” means each Employee identified on Appendix A.
1.14.    “Year of Service” means a twelve (12)-month period of employment
beginning on the later of the WLT Member’s hire or rehire date. Years of Service
are calculated in full twelve (12)-month periods with no credit for partial
years.





--------------------------------------------------------------------------------







2.    Eligibility for Severance Payments and Severance Benefits.
2.1.    General Eligibility. Except as otherwise provided in the Plan, a WLT
Member is entitled to Severance Payments and Severance Benefits under the Plan
only if his or her employment with the Company is (i) involuntarily terminated
by action of the Company without Cause or (ii) voluntarily terminated by action
of the WLT Member for Good Reason.
2.2.    Exclusions. A WLT Member is not eligible for Severance Payments or
Severance Benefits if he or she:
(a)    Voluntarily resigns before his or her Termination Date, except to the
extent that the WLT Member’s voluntary resignation is for Good Reason;
(b)    Is terminated because of failure to return from an approved leave of
absence;
(c)    Ceases to be a WLT Member as defined by the Plan;
(d)    Terminates employment with the Company by reason of death;
(e)    Receives consulting fees from the Company following his or her
Termination Date; or
(f)    Is entitled to long-term disability benefits from the Company-sponsored
long-term disability plan as of the date the involuntary termination would have
occurred had the individual been actively at work on such date.
In addition, if an individual has a written agreement with the Company that
provides for severance, separation pay or separation benefits, the terms of such
agreement will determine such individual’s severance rights and such individual
shall not be eligible for Severance Payments or Severance Benefits (except to
the extent such agreement specifically provides for participation in the Plan).
For the avoidance of doubt, pursuant to his employment agreement with the
Company dated June 9, 2011, as amended, the Company’s Executive Officer is
eligible to participate in the Plan but the severance protections relating to
his equity awards will be governed by Sections 10(b) and 13(c) of such agreement
(and the applicable grant agreements) and not by the terms of the Plan.
3.     Amount and Form of Severance Payments and Severance Benefits.
3.1.     Payment Amount. An eligible WLT Member is entitled to receive the
following Severance Payments:
(a) Severance Payments upon Involuntary Termination without Cause or Voluntary
Termination for Good Reason. In exchange for signing a General Release Agreement
and not timely revoking it, an eligible WLT Member who (i) is involuntarily
terminated from the Company without Cause or voluntarily terminates employment
from the Company for Good Reason and (ii) is not eligible for Severance Pay
under Section 3.1(b) will be eligible to receive Severance Pay and Severance
Benefits, subject to Section 3.3. An eligible WLT Member will receive Severance
Pay under this Section 3.1(a) in accordance with the following table:





--------------------------------------------------------------------------------





Chief Executive Officer
104 weeks of Compensation
Other WLT Members
78 weeks of Compensation

(b) Severance Payments upon Change in Control and Involuntary Termination
without Cause or Voluntary Termination for Good Reason. In exchange for signing
a General Release Agreement and not timely revoking it, an eligible WLT Member
who is involuntarily terminated from the Company without Cause or voluntarily
terminates employment from the Company for Good Reason within eighteen (18)
months immediately following a Change in Control will be eligible to receive
Severance Pay and Severance Benefits, subject to Section 3.3. An eligible WLT
Member will receive Severance Pay under this Section 3.1(b) in accordance with
the following table:
Chief Executive Officer
156 weeks of Compensation
Other WLT Members
104 weeks of Compensation

3.2.     Severance Benefits.
(a)    “COBRA” Continuation Coverage. A WLT Member and his or her eligible
dependents who are enrolled in a Company-sponsored medical, dental or vision
plan on the WLT Member’s Termination Date are eligible to continue coverage
under these programs for up to eighteen (18) months (or such longer period as
may be applicable) under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”). Generally, the WLT Member is required to pay the full cost of this
coverage, plus a two percent (2%) administrative fee.
If a WLT Member and/or his or her eligible dependents timely elect(s) to receive
medical continuation coverage through COBRA, the Company will provide a special
subsidy at the coverage level in effect as of the WLT Member’s Termination Date
through the earlier of (i) the end of the WLT Member’s severance payment period
under Section 3.1(a) or 3.1(b) above, as applicable or (ii) eighteen (18) months
from the WLT Member’s Termination Date (the “Subsidized COBRA Period”). During
the Subsidized COBRA Period, the WLT Member will only be required to pay the
same share of the applicable premium for medical coverage that would apply if
the WLT Member were participating in the medical plan as an active employee.
After the Subsidized COBRA Period, the WLT Member will be required to pay the
full applicable COBRA premium for medical coverage to continue such coverage for
the remainder of the COBRA period. The Company will not subsidize
Company-sponsored dental and vision benefits continuation coverage under COBRA.
If the WLT Member and/or the WLT Member’s eligible dependents become eligible
for coverage under another group health plan at any time between the WLT
Member’s Termination Date and the end of the Subsidized COBRA Period or are
otherwise ineligible for COBRA, the WLT Member shall promptly notify the Company
and the Company shall no longer be obligated to provide subsidized medical
coverage to the WLT Member and/or the WLT Member’s eligible dependents. All of
the terms and conditions of the corresponding medical, dental and/or vision
plans sponsored by the Company, as amended from time to time, will apply to a
WLT Member (and his or her eligible dependents) receiving COBRA continuation
coverage. All periods of Company-subsidized coverage are counted toward the
maximum continuation coverage period under COBRA.
(b)    Life Insurance Continuation. The Company will pay the cost of premiums
under its standard basic life insurance program of ten-thousand dollars
($10,000) for the same duration that it subsidizes the COBRA coverage under
paragraph (a) above. Such payments shall





--------------------------------------------------------------------------------





be made in the same time and form as the Severance Payments in accordance with
Section 3.4 hereof.
(c)    Retiree Medical Benefits. To the extent a WLT Member is eligible for the
Company’s retiree health benefits program, if such WLT Member retires and
becomes covered by the Company’s retiree health benefits program, the Company
will pay the full cost for the retiree medical coverage for the same duration
that it subsidizes the COBRA coverage under paragraph (a) above, reduced by the
period during which the WLT Member was receiving subsidized COBRA coverage.
(d)    Outplacement Benefits. Eligible WLT Members may be entitled to receive
reasonable outplacement counseling and job search benefits. In no event will the
Company provide such outplacement benefits to an eligible WLT Member later than
December 31 of the second year following his or her Termination Date.
(e)    Equity Awards.
(i)
If a WLT Member (1) has been granted a Stock Appreciation Right or Restricted
Stock Unit Award from the Company, (2) such Stock Appreciation Right or
Restricted Stock Unit Award is subject to time-based vesting and (3) the WLT
Member’s Termination Date is at least twelve (12) months after the date of grant
of such Stock Appreciation Right or Restricted Stock Unit Award, the Stock
Appreciation Right or Restricted Stock Unit Award shall continue to vest for the
duration of the WLT Member’s severance payment period under Section 3.1(a). The
post-termination exercise period of any Stock Appreciation Rights that continue
to vest in accordance with the preceding sentence shall run from the end of the
severance payment period under Section 3.1(a) instead of from the WLT Member’s
Termination Date. Section 3.2(e)(i) does not apply if the WLT Member is eligible
for Severance Pay under Section 3.1(b). In that event, Equity Awards granted to
a WLT Member will be governed solely by the applicable plan or the applicable
award agreement.

(ii)
If a WLT Member (1) has been granted a Performance Award from the Company on or
after January 1, 2017 and (2) becomes eligible for Severance Pay under Section
3.1(b), vesting of such Performance Award shall be accelerated in full to the
WLT Member’s Termination Date and the WLT Member shall receive a payout of the
Performance Award at 100% of the target award opportunity within 10 days
following the 60th day after the WLT Member’s separation from service.

(iii)
Any other equity awards previously granted to a WLT Member will be governed
solely by the applicable plan or the applicable award agreement.

(f)    Prorated Annual Bonus. A WLT Member will be entitled to a prorated annual
bonus for the fiscal year in which the termination occurs, based on actual
financial results and 100%





--------------------------------------------------------------------------------





for the individual component. Such bonus will paid no later than the 15th day of
the third month following the last day of the Company’s fiscal year in which the
termination occurs.
(g)    No Substitute Payments. A WLT Member may not receive cash or any other
benefit in lieu of the available Severance Benefits.
3.3.     Conditions and Limitations on Severance Payments and Severance
Benefits. Severance Pay and Severance Benefits a are specifically conditioned
upon the WLT Member signing and not later revoking a General Release Agreement
at a time and in a manner to be determined by the Company. Under no
circumstances will any Severance Pay or Severance Benefits be made to a WLT
Member who elects not to sign, or who revokes, a General Release Agreement. The
consideration for the General Release Agreement will be the Severance Pay and
Severance Benefits the eligible WLT Member would not otherwise be eligible to
receive.
3.4.     Form and Timing of Severance Payments and Severance Benefits.
(a)    Severance Payments under Section 3.1(a) will be paid in installments in
accordance with the Company’s regular payroll payment schedule following the
eligible WLT Member’s Termination Date and Severance Payments under Section
3.1(b) will be paid in a lump sum upon the eligible WLT Member’s Termination
Date; provided, however, that any Severance Pay and Severance Benefits which
become available will commence only after the General Release Agreement has been
signed, and the revocation period, if any, for the signed General Release
Agreement has passed.
(b)    If the Company reemploys an eligible WLT Member who is receiving
Severance Pay or Severance Benefits under the Plan, the individual will become
ineligible and such pay and benefits will cease effective as of the reemployment
date.
(c)    If a WLT Member dies before Severance Payments are completed, any
remaining Severance Payments will be made to the WLT Member’s estate in a
lump-sum within sixty (60) days after the WLT Member’s death.
(d)    The amounts payable pursuant to Section 3.1(a) will cease if the WLT
Member accepts other employment or professional relationship with a competitor
of the Company (defined as another company primarily engaged in the apparel
design or apparel retail business or any retailer with apparel sales in excess
of $500 million annually), or if the WLT Member breaches his or her remaining
obligations to the Company (e.g., the WLT Member’s duty to protect confidential
information and/or agreement not to solicit Company employees).
3.5.     Plant Shut-Down or Mass Layoff. If the WLT Member is laid off or
discharged because of a plant shut-down or mass layoff to which the federal, or
any state, Worker Adjustment and Retraining Notice Act (“WARN”) applies,
Severance Payments and Severance Benefits will not be available, except as
provided in this Section 3.5. The Company shall provide notice of termination of
employment (and may, at its discretion, place employees on paid administrative
leave during some portion or all of the WARN notice period), or pay in lieu of
notice, or a combination of notice and pay in lieu of notice in accordance with
the provisions of WARN. The amount of severance payments to which the WLT Member
is entitled under the Plan shall be determined by subtracting the number of
days’ pay in lieu of notice (or pay received while on administrative leave
during a period for which WARN notice is given) he/she receives pursuant to WARN
from the amount of severance payments to which he or she would be otherwise
entitled under this Plan. The





--------------------------------------------------------------------------------





period of Company-subsidized medical and life insurance coverage under Section
3.2, however, shall not be reduced by the time during which the WLT Member
receives continued medical coverage or continued life-insurance coverage as part
of the WARN notice period. Instead, the period of Company-subsidized medical and
life-insurance coverage under Section 3.2 shall commence as of the date the WARN
notice period expires.
3.6.     General Release Agreement. The General Release Agreement will be
furnished to an eligible WLT Member. It is completely within the eligible WLT
Member’s own discretion as to whether he or she elects to sign the General
Release Agreement. An eligible WLT Member is encouraged to review the General
Release Agreement with his or her personal attorney at his or her own expense,
if he or she so desires.
Time Frame for Signing. A WLT Member less than age forty (40) on the date he/she
receives the General Release Agreement, must sign, date and return it to the
Plan Administrator within seven (7) calendar days of the date of receipt, unless
a later date is expressly stated in the General Release Agreement. Minnesota
residents, who are less than age forty (40) on the date of receipt, must sign
and return the General Release Agreement within twenty-one (21) calendar days of
the date of receipt, unless a later date is expressly stated in the General
Release Agreement.
A WLT Member age forty (40) or older on the date he/she receives the General
Release Agreement, must sign and return it at any time within twenty-one (21)
calendar days of the date of receipt (for an individual termination) or at any
time within forty-five (45) calendar days of receipt (for a group termination),
unless a later date is expressly stated in the General Release Agreement. In the
event of a group termination, as determined in the sole discretion of the
Company, the Company will furnish affected WLT Members with such additional
information as may be required by law.
Revocation Right. A WLT Member who is less than age forty (40) and is not a
Minnesota resident on the date of receipt, cannot revoke the General Release
Agreement once he/she has signed it. A WLT Member who is age forty (40) or over
and not a Minnesota resident, may revoke his/her signed General Release
Agreement in writing within seven (7) days after his/her signing the General
Release Agreement. A WLT Member who is a Minnesota resident on the date of
receipt, may revoke his/her signed General Release Agreement in writing within
fifteen (15) calendar days after it is signed and returned. Any such revocation
shall be made in writing and shall be received by the Plan Administrator within
the seven (7)-day or fifteen (15)-day periods as described.
Notwithstanding the foregoing, in all events the WLT Member must execute the
General Release Agreement, and any revocation period must have expired, not
later than sixty (60) days after the Termination Date in order to receive
Severance Pay and Severance Benefits. If such sixty (60)-day period ends in the
calendar year following the year that includes the Termination Date, payment of
any Severance Pay or Severance Benefits that are subject to Code Section 409A
shall be paid or commence to be paid on the first normal payroll date of the
calendar year following the year that includes the Termination Date or such
later time required by the payment schedule applicable to the payment or
benefit, the date the General Release Agreement becomes effective, or Section
3.8 below; provided that the first payment shall include all amounts that would
have been paid to the WLT Member if payment had commenced on the Termination
Date, if applicable.
3.7.     Withholding; Taxes. The Company will withhold from all Severance
Payments and Severance Benefits all required federal, state, local and other
taxes and any other payroll deductions required. In addition, the Company
reserves the right to treat the COBRA subsidy described in Section 3.2(a) and
any other benefit hereunder as taxable compensation to the WLT Member (without





--------------------------------------------------------------------------------





a tax gross-up) or to restructure such benefit(s), in each case, to the extent
necessary or advisable under applicable law.
3.8.     Code Section 409A Compliance. For purposes of Code Section 409A, each
“payment” (as defined by Code Section 409A) made under the Plan will be
considered a “separate payment.” Each such payment will be deemed exempt from
Code Section 409A to the full extent permissible under the “short-term deferral
exemption” under Treasury Regulation Section 1.409A-1(b)(4) and, with respect to
amounts that are not exempt under the short-term deferral exemption or any other
exemption and are paid no later than the last day of the second taxable year
following the taxable year containing the WLT Member’s Termination Date, the
“two years/two times” separation pay exemption under Treasury Regulation Section
1.409A-1(b)(9)(iii), which are hereby incorporated by reference. In the event
that any WLT Member is a “specified employee” as defined in Code Section 409A on
the WLT Member’s Termination Date, Severance Pay or Severance Benefits that are
subject to Code Section 409A shall not be paid until the earlier of the first
(1st) payroll date that occurs on or after the date that is six (6) months and
one day following the Termination Date, or the date of the WLT Member’s death,
and all amounts that would otherwise have been paid prior to such date shall be
paid as soon as practicable after such date in a lump sum without interest. The
Plan is intended to comply in all respects with Code Section 409A, and to the
maximum extent permitted by law shall be so construed. Notwithstanding the
foregoing, in no event shall the Company have liability to a WLT Member for any
penalty or other adverse tax consequences resulting from Code Section 409A or
otherwise.





--------------------------------------------------------------------------------





4.    Administration.
The Company is the “Plan Administrator” of the Plan and the “named fiduciary”
within the meaning of such terms as defined in ERISA. The Company has the
discretionary authority to determine eligibility for Plan benefits and to
construe the terms of the Plan, including the making of factual determinations.
Severance Pay and Severance Benefits a under the Plan will be payable only if
the Company determines in its sole discretion that the WLT Member is entitled to
them. The decisions of the Company will be final and conclusive with respect to
all questions concerning the administration of the Plan. The Company may
delegate to other persons responsibilities for performing certain of its duties
under the Plan and may seek such expert advice as it deems reasonably necessary
with respect to the Plan. The Company may rely upon the information and advice
furnished by such delegatees and experts, unless actually knowing such
information and advice to be inaccurate or unlawful.
5.    Amendment or Termination.
WLT Members do not have any vested rights to Severance Payments or Severance
Benefits. The Company reserves the right, in its sole and unlimited discretion,
to amend or terminate the Plan at any time by action of the Human Resources
Committee of the Board, or the Board in the case of Severance Pay and Severance
Benefits for the Chief Executive Officer, without prior notice to any WLT
Member.
6.    Claims Procedure.
(a)    Any person who believes he or she is entitled to any payment under the
Plan (“Applicant”) may submit a claim in writing to the Company. Any such claim
should be sent to the Health & Welfare Plans Administrative Committee (the
“Committee”), c/o Levi Strauss & Co., P.O. Box 7215, San Francisco, CA 94120,
Attention: Vice President, Compensation, Benefits & HR Services. If a claim is
denied in whole or in part, the Committee will furnish the Applicant within
ninety (90) days after receipt of such claim with a written notice, written in a
manner calculated to be understood by the Applicant, which includes (i) the
specific reason(s) for the denial, (ii) specific references to the Plan
provisions on which the denial is based, (iii) a description of any additional
material or information necessary for properly completing the claim and an
explanation why such material or information is necessary, (iv) a statement that
the Applicant is entitled to receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records or other information
relevant to his or her claim, and (v) an explanation of the Plan’s appeal
procedures. The ninety (90)-day period for responding to a claim may be extended
by up to an additional ninety (90) days if the Applicant is given a written
notice of the extension, including an explanation of the reason for the
extension and an estimate of when the claim will be resolved, by the end of the
initial ninety (90)-day period.
(b)    An Applicant may appeal the denial of his or her claim and have the
Committee reconsider the decision. The Applicant or the Applicant’s authorized
representative has the right to: (i) request an appeal by written notice to the
Committee at the address identified above no later than sixty (60) days after
the receipt of the notice from the Committee denying the Applicant’s claim, (ii)
upon request and free of charge, review or receive copies of any documents,
records or other information relevant to the Applicant’s claim, and (iii) submit
written comments, documents, records and other information relating to the
Applicant’s claim in writing to the Committee. In deciding the Applicant’s
appeal, the Committee will take into account all comments, documents, records
and other information submitted by the Applicant relating to the claim,
regardless of whether





--------------------------------------------------------------------------------





such information was submitted or considered in the initial review of the claim.
If the Applicant does not provide all the necessary information for the
Committee to process the appeal, the Committee may request additional
information and set deadlines for the Applicant to provide that information.
(c)    The Committee’s decision on review will be in writing, written in a
manner calculated to be understood by the Applicant, and will include (i)
specific reason(s) for the decision, (ii) specific references to the Plan
provisions on which the decision is based, (iii) a statement that the Applicant
is entitled to receive, upon request and free of charge, reasonable access to,
and copies of, all documents, records or other information relevant to his or
her claim, and (iv) a statement of the Applicant’s right to bring a civil action
under ERISA Section 502(a) following a denial of his or her appeal for benefits.
The notice will be delivered to the Applicant within sixty (60) days after the
request for review is received, unless extraordinary circumstances require a
longer period, in which event the sixty (60)-day period may be extended by up to
an additional sixty (60) days if the Applicant is given a written notice of the
extension, including an explanation of the reason for the extension and an
estimate of when the appeal will be resolved, by the end of the initial sixty
(60)-day period.
(d)    The provisions of this Section 6 are intended to comply with ERISA
Section 503 and the Regulations issued thereunder, and will be so construed. In
accordance with such Regulations, each Applicant will be entitled, upon written
request and without charge, to review and receive copies of all material
relevant to his or her claim within the meaning of Department of Labor
Regulation Section 2560.503-1(m)(8), and to be represented by a qualified
representative.
(e)    In further consideration of being permitted to participate in the Plan,
each eligible WLT Member agrees on behalf of himself or herself, and all other
persons claiming through him or her, that he or she will not commence any action
at law or equity (including without limitation any action under ERISA Section
502), or any proceeding before any administrative agency, for payment of any
benefit under this Plan without first filing a written claim for such benefit
and appealing the denial of that claim in accordance with the provisions of this
Section 6, and in any event not more than one-hundred eighty (180) days after
the appeal is denied in accordance with paragraph (c) above.
7.    Source of Payments.
All Severance Payments and Severance Benefits will be paid in cash from the
general funds of the Company; no separate fund will be established under the
Plan and the Plan will have no assets. Any right of any person to receive any
payment under the Plan will be no greater than the right of any other unsecured
creditor of the Company.





--------------------------------------------------------------------------------





8.    Inalienability.
In no event may any WLT Member sell, transfer, anticipate, assign or otherwise
dispose of any right or interest under the Plan. At no time will any such right
or interest be subject to the claims of creditors nor liable to attachment,
execution or other legal process.
9.    Recovery of Payments Made by Mistake.
An eligible WLT Member must return to the Company any Severance Payment or
Severance Benefit, or portion thereof, made by a mistake of fact or law. The
Company has all remedies available at law or in equity for the recovery of such
amounts.
10.    No Enlargement of Employment Rights.
Neither the establishment or maintenance of the Plan, the payment of any amount
by the Company nor any action of the Company will confer upon any individual any
right to be continued as an Employee nor any right or interest in the Plan other
than as provided in the Plan. Other than an Employee who has a written agreement
to the contrary signed by the President, Chief Executive Officer or a Senior
Vice President of the Company, every Employee is an employee-at-will whose
employment with the Company may be terminated by the Company or the Employee at
any time with or without cause and with no notice.
11.    Applicable Law.
The provisions of the Plan will be construed, administered and enforced in
accordance with ERISA and, to the extent applicable, the laws of the State in
which the WLT Member resides on his or her Termination Date.
12.    Severability.
If any provision of the Plan is held invalid or unenforceable, its invalidity or
unenforceability will not affect any other provision of the Plan, and the Plan
will be construed and enforced as if such provision had not been included.





--------------------------------------------------------------------------------





13.    Execution.


IN WITNESS WHEREOF, Levi Strauss & Co., by its duly authorized officer, has
executed the Plan on the date indicated below.


 
 
LEVI STRAUSS & CO.
 
 
 
 
 
 
 
 
Elizabeth Wood
 
 
 
Senior Vice President & Chief Human Resources Officer
 
 
 
 
 
 
 
 
Dated:
 
 






--------------------------------------------------------------------------------





APPENDIX A
For purposes of this Plan, the following positions are designated as Worldwide
Leadership Team members (WLT), assuming the Employee in the position is also a
U.S. Home Office Payroll Employee at the time of termination:
President & Chief Executive Officer
Executive Vice President & President, Global Brands
Executive Vice President & President, Global Retail
Executive Vice President & President, Global Ecommerce
Executive Vice President & President, Americas
Executive Vice President & President, Europe
Executive Vice President & President, Asia, ME, Africa
Executive Vice President & Chief Financial Officer
Senior Vice President & Chief Supply Chain Officer
Executive Vice President & General Counsel
Senior Vice President & Chief Human Resources Officer
Senior Vice President & Chief Communications Officer
This list is subject to change and may be revised at any time.





